 MARINE WELDING AND REPAIR WORKS553Marine Welding and Repair Works,Inc.;WilliamsonEngine and Supply, Inc.; Greenville ManufacturingandMachineWorks, Inc.; Greenville PropellerWorks, Inc.andIndustrial,Technical and Profes-sional Employees Division of National MaritimeUnion of America,AFL-CIO. Cases 26-CA-2756,26-CA-2843, 26-CA-286 1, and 26-CA-2875March 20, 1973SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 20, 1969, the National Labor Rela-tions Board issued an Order in the above -entitledproceeding, finding,inter alia,that the Respondenthad discriminatorily discharged Freddie Lee Walker,Dewitt B. Harrison, and Isiah Layton in violation ofSection 8(a)(3) and (1) of the Art and directing thatRespondent make whole the above-mentioned em-ployees for any loss of earnings resulting from thediscrimination. Thereafter, onMarch 1, 1971, theUnited States Court of Appeals for the EighthCircuit entered its decree enforcing the Board'sOrder.'On January 26, 1972, the Regional Director forRegion 26 issued a backpay specification and, onFebruary 16, 1972, the Respondent filed an answerthereto. On February 24, 1972, the Regional Directorissued an amended backpay specification, and onMarch 2, 1972, the Respondent filed an answerthereto.Upon appropriate notice issued by theRegionalDirector,ahearingwas held beforeAdministrativeLaw Judge Max Rosenberg onMarch 15 and 16, 1972, for the purpose of determin-ing the amounts of backpay due the three claimants.On October 19, 1972, the Administrative Law Judgeissued his Supplemental Decision, attached hereto, inwhich he found that the discriminatees were entitledto the following payments together with interest at 6percent per annum less any lawfully required taxwithholding:DewittB.Harrison,$6,507,IsiahLayton, $4,180.88, and Freddie Lee Walker, $10,-819.62.2Thereafter, theRespondent and the GeneralCounsel filed exceptions to the Administrative LawJudge'sSupplementalDecisionand supportingbriefs. The General Counsel also filed an answeringbrief to the Respondent's exceptions.3Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge except as modified below.We affirm the Administrative Law Judge's conclu-sion that the backpay for Layton and Walker shouldbe abated by 2 percent and 7 percent, respectively.However, we agree with Respondent that suchabatement should be based on the gross backpay foreach calendar quarter in the backpay period, ratherthan on the total net backpay as calculated by theAdministrative Law Judge.Also with regard to Layton, we find merit inRespondent's contention that Layton's interim earn-ings for the third quarter of 1968 were understated by$500.85 in the amended backpay specification. Therecord shows that Layton earned $1,353.46 for thatquarterwhereas the corresponding figure in theamended backpay specification is erroneously set at$852.61.We therefore will adjust Layton's interimearnings, and net backpay, accordingly.With regard to Walker, the amended backpayspecification sets forth a period of February 14-17,1969, for which no backpay is due as Walker was injailduring this time and thus unavailable foremployment.However, Respondent contends thatthis period be expanded by 3 days, pointing out thatWalker entered confinement on February I I ratherthan February 14. As the record supports Respon-dent's contention, we will adjust Walker's gross andnet backpay for the first quarter of 1969 accordingly.Finally, the Administrative Law Judge found thatWalker had been disabled by an automobile accidentfor a period of time beginning April 8, 1970, andending July 3, 1970, and for that period no backpaywas due because Walker was unavailable for employ-ment. He therefore recommended that Walker's netbackpay be abated accordingly. The General Coun-selexcepted arguing that the record supported afinding that this period terminated on May 6, 1970.We find merit in the General Counsel's exceptions.Walker testified that the accident kept him fromworking for 3 or 4 weeks. The Administrative LawJudge relies chiefly on a letter to Respondent fromWalker's doctor which said that Walker "was laterreleased on the 3rd of July as having no permanentimpairment of physical function." However, thislanguage is not at all dispositive as to whether1Marine Welding and RepairWorks,Inc.v.N.L.R.B.,439 F.2d 395 (C.A.3Attachedto the General Counsel's answering brief were certain pages8, 1971)of the amended backpay specification updated to reflect new data on gross2Subject to possible abatement as a result of future compliancebackpay andinterim earnings brought to the General Counsel's attention atproceedings.the hearing.202 NLRB No. 85 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalker was unable to work or did indeed refrainfrom working through July 3, 1970.4 Therefore, wesee no reason to abate Walker's net backpay asrecommended by the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Marine Welding and Repair Works, Inc.; William-son Engine and Supply, Inc.; Greenville Manufac-turing and Machine Works, Inc.; and GreenvillePropellerWorks, Inc., Greenville,Mississippi, itsofficers, agents, successors, and assigns, shall pay toDewitt B. Harrison, Isiah Layton, and Freddie LeeWalker as net backpay the sums of $6,507, $3,456,and $10,312, respectively, less any tax withholdingrequired by the laws of the United States and theState of Mississippi, plus interest thereon at the rateof 6 percent per annum in accordance with theformula prescribed inIsis Plumbing and Heating Co.,138 NLRB 716.4Walker's doctor was never called as a witness to explain or clarify thelanguage in his letter.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Administrative Law Judge: Thisbackpay proceeding came on to be heard before me inGreenville,Mississippi,onMarch 15 and 16, 1972,pursuant to an amended backpay specification filed by theGeneral Counsel of the National Labor Relations Boardand an answer filed thereto by Marine Welding and RepairWorkers, Inc.;Williamson Engine and Supply, Inc.;Greenville Manufacturing and Machine Works, Inc.; andGreenville Propeller Works, Inc., herein called the Respon-dent. This backpay litigation finds its origin in a BoardDecision and Order, rendered on February 20, 1969,1which ordered Respondent to compensate Freddie LeeWalker, Dewitt B. Harrison, and Isiah Layton for any lossof pay which they may have suffered as a result ofRespondent's discrimination practiced against them inviolation of 'Section 8(a)(3) of the National Labor Rela-tions Act, as amended. Thereafter, on March 1, 1971, theUnited States Court of Appeals for the Eighth Circuitentered a decree enforcing the backpay provision of theBoard's Order.2Following the court's decree, a controversy arose overthe amount of backpay owed to the discriminatees. Inconsequence of the dispute, the Regional Director forRegion 26 issued his amended backpay specification and1174NLRB661.2 439 F.2d 395.3Respondent's request that I reverse my ruling, made at the hearing, anddeny the Intervenor's motion invoking a privilege relating to the productionof certain records of the Mississippi Employment Security Commission, anditsfurther request that the hearing be reopened to afford time to thenotice of hearing on February 24,1972. On March 2, 1972,Respondent interposed its answer to the foregoing affirma-tive pleadings.3Respondent contests the backpay assessments for thethree discriminatees, as set forth in the amended backpayspecification, on various grounds. I turn to a considerationof the issuesraised byRespondent to abate its financialliability to them.A.Dewitt B. HarrisonHarrison's backpay period commenced on August 26,1967, and ended on August 13, 1971, when Respondentoffered to reinstate him to his former position. In hisamended backpay specification, the General Counsel,utilizing the weekly average of hours worked by employeesDennis Ross and James Stevenson to compute Respon-dent's ultimate liability to Harrison during this period,asserted that Harrison was entitled to the sum of $6,507,plus the allowable accrued interest. The sole challengeraised by Respondent to the backpay claimed for Harrisonrelates to the use of Ross' average weekly hours of work inmaking the computations, with Respondent contendingthat the latter's weekly hours were not representative ofthose worked by Harrison.Harrison, Stevenson, and Ross were employed as fieldmechanics for Respondent with Ross serving as foreman ofthegang.During the investigation of this backpayproceeding, an agent of the Board visited Respondent'soffices to ascertain from Respondent's records the amountofmoney, if any, which was due and owing to Harrison.The agent was referred to W. R. Burchfield, Respondent'sofficemanager. In the course of their conversation, theagent inquired whether Burchfield could produce therecordsof employees whose weekly hours of workapproximated those of Harrison. Burchfield thereuponpresented to the agent the timesheets of Ross andStevenson, together with the assurance that they reason-ably contained the approximate and representative weeklyhourswhich Harrison would have toiled had he beenretained in Respondent's employ. Respondent argues thatitwas error for the General Counsel to utilize Ross' hoursof work because he was a highly skilled mechanic whoseserviceswere employed on an overtime basis in excess ofthose of Harrison. Instead, Respondent urges that theaverage weekly hours worked by Stevenson should havebeen used in calculating the backpay. While it is true thatRoss was assigned more overtime work than Harrison, it isalso established on this record that Harrison workedconsiderably more hours per week than Stevenson.4 Thus,on the basis of Respondent's own records, Harrison isshown to have averaged 113.5 percent of Stevenson'sweekly hours. In short, I find and conclude that, under thecircumstances here presented, it was just and equitable forthe General Counsel to have relied on the averaged weeklyhours of both Ross and Stevenson in determining theGeneral Counsel,on Respondent'surging, to initiate proceedings in theDistrictCourtfor enforcement of the subpena which it served on theIntervenor,are hereby denied.4Although readilyavailable, Respondent did not see fit to introduce intoevidence Ross' payroll records in order to establish in what amount hisaverage weekly hours exceeded those ofHarrison. MARINE WELDING AND REPAIR WORKS555amount of backpay to which Harrison was entitled, and Iaccept and adopt the computations set forth in theamended backpay specifications regarding the net backpaydue to Harrison.B.Isiah LaytonThe backpay period for Layton extends from September6, 1967,toAugust 13, 1971. Respondent asserts that thecomputations contained in the specification respectingLayton's backpay are in error for the reasons that they arenot based upon hours representative of what he wouldhave worked,that there were periods in which he removedhimself from the labor market,that he incurred willfullosses of work,and that he failed to make reasonableefforts to seek interimemployment.In computing Layton's backpay entitlement,the GeneralCounsel compared the hours worked by employees HilbertPeople and Albert Macon with those worked by Layton fora period of five calendar quarters immediately precedingthe latter'sdischarge.Based thereon,he calculated thatLayton would have toiled the same number of hours asPeople and Macon during the backpay period had he notbeen unlawfully discharged. Accordingly, theGeneralCounsel concluded that Respondent's backpay liability toLayton amounted to $4,266. The evidence shows that, forthe five calendar quarters prior to Layton's discharge,People averaged 57.23 hours per week and Macon workedan average of 56.11hours per week,thus making theircumulative weekly average a total of 56.67 hours. Duringthe same period,Layton worked an average of 55.48 hours,or approximately 98 percent of the average of Macon andPeople.In light of this uncontroverted evidence,I find andconclude that Layton's backpay entitlement should beabated by 2 percent,leaving a netbackpay amount of$4,180.68.Respondent claims that no backpay is due Layton forthe period of September 6, 1967, the date of his dischargeby Respondent, to October 3, 1967, when he commencedworking for the Houston Contracting Company, becausehe had taken time off during this period due to an eyeinjury and/or did not undertake an adequate search forwork.I find these claims patently lacking in merit for therecord is clear that Layton suffered the injurypriorto hisunlawful separation from Respondent's employ, and thathe sought employment at the Freeman junkyard and at theHouston Contracting Company during the above-men-tioned period.Respondent also claims that Layton should be deniedbackpay for the period from December 25, 1967, toFebruary 1, 1968, because he removed himself from thelabormarket.Respondent further asserts that Laytonreceived interim earnings during this period which shouldbe considered as an offset to any backpay due.Layton obtained a job with the Houston ContractingCompany on October 3, 1967, and worked for that entityuntil Christmas of that year when,for seasonal reasons, theprojectwas closed down. Shortly thereafter, Laytonreceived a telephone call from a foreman of the Columbus& Greenville Railway Co. who inquiredintoLayton'semployment status. Upon learning that Layton was out ofwork, the foreman stated that he would provide Laytonwith a job when the railway resumed operations after itsnormal seasonal hiatus.Layton began to work for therailway inFebruary1968 and continued in its employthereafter,except for seasonal furloughs.Layton's testimo-ny is undenied and I find that he sought employment withother companies from December25, 1967, to February 1,1968,without success,and never rejected any proffer ofemployment during that period.While on the stand,Layton testified that he "thought"he worked for acompany in Greenville known as Jennings&Jennings ontwo occasions, and vaguely placed one such instance in theperiod of December 25, 1967, to February 1, 1968, withwhich we are here concerned. The General Counsel'sspecification lists an incidence of employment with thatfirm as falling in the first calendar quarter of 1969 ratherthan 1968.AlthoughRespondent was on notice at theoutset of the hearing as to the name of this company, itmade no effort to confirm testimonially its assertion thatLayton hadadditional interim earnings derived fromemployment with Jennings&Jennings in the first quarterof 1968 which should be offset against any backpay due. Itherefore find no merit in Respondent's assertions regard-ing the backpay abatement for the period from December25, 1967, to February1, 1968.Next,Respondent argues that any monetary award toLayton should be limited to a cutoff date of February 1,1968, because, at the time he then acquired employmentwith the Columbus & Greenville Railway Co.,he "did notwant to return to his position with Respondent."Respon-dent's argument does not comport with the recordedevidence for, when Layton was asked whether he wouldhave gone to work for Respondent during the periods ofhis furlough from the railway, Layton affirmatively replied,"Yes sir, I imagine so, I would."I therefore reject thiscontention for denying Layton backpay after February 1,1968.Respondent further asserts that Layton should not beentitled to backpay for various periods between January 1,1969, and August 13, 1971, when he was unemployedbecause his quest for work was less than diligent.Again, Ifind no merit in this assertion,for the record is replete withevidence that Layton regularly searched for a job,acceptedemployment when offered,did not reject work, andregistered for employment in a diligent manner with theMississippi Security Commission.Finally,Respondent contends that Layton should bedeprived of any backpay liability for an 8-day periodbetween December 16 and 31, 1968, when he absentedhimself from his employment with Columbus&GreenvilleRailway Co.It also complains that Respondent should notbe assessed for backpay liability for the dates of April 23,1968,August 22 and 23, 1968, January 2, 1969, andSeptember 18 and 19, 1969, inasmuch as Layton wasabsent from work with the railway company on those days.C.A.Arnett,thegeneralmanager of Columbus &Greenville Railway Co., testified that Laytonsuffered anindustrial injury which caused his absences for the 8-dayperiod in December 1968, and that Layton was notcompensated for his losses of work under applicationstatutes.Arnett further averred that he was unable todetermine from his records whether Layton's absences 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the job on the other dates were due to injuries orother causes. Under the circumstances, and particularly inview of the fact that Respondent failed to demonstrate thatLayton would not have been compensated for similarabsences had he remained in Respondent's employ duringthe backpayperiod,Ifindno persuasive reason forreducing Layton's net backpay award for the dates inquestion.Accordingly, I find and conclude that Layton is entitledto the adjusted backpay sum of $4,180.68 in order to makehim whole for the illegal discrimination practiced againsthim by Respondent during the period from September 6,1967, to August 13, 1971.C.Freddie LeeWalkerWalker's backpay period runs from May 6, 1967, toAugust 2, 1971.5 Asin the caseof Layton, Respondentchallengesthe net backpay figure computed for Walker inthe amended backpay specification.In sum,Respondentcontends that a comparison of the average weekly hoursworked by Walker during the five calendar quartersimmediately preceding his discharge by"Respondent weresubstantially less than the allegedly representative weeklyaverage hours worked in that period by Hilbert People andAlbert Macon. The record shows that, in the fivecalendarquarter period, People and Macon worked 57.16 and 57.15hours, respectively, while Walker logged 53.15. Translatedpercentagewise,Walker would have worked only 93percent of the average weekly hours of People and Maconduring the backpay period. I therefore find and concludethat Respondent's net backpay bill to Walker should bedecreased by 7 percent, leaving an adjusted net liability of$10,819.62, rather than $11,634.Respondent's next attack upon the propriety of theGeneral Counsel's backpay computations for Walker isembodied in its claim that his backpay period should beterminated on March 16, 1968, and/or, on February 11,1969, because his employment with Respondent wouldhave ceased on those dates due to the interplay of Walker'smisconduct and Respondent's personnel policies.During thetimes materialherein, Respondent operatedon a 6-day work schedule, and programmed Saturday as aworkday. Under the current work rules, as explicated byWalker on the stand, "If you didn't go [to work] onSaturday, you didn't go back on Monday, you were fired."By this he meant that, normally, an employee must reportforduty on Saturday if he expected to retain hisemployment on the succeeding week. Prior to his unlawfuldischarge in May 1967, Walker was picked up by the localpolice on an intoxication charge and was lodged in jail. Hewas released at approximately 1 p.m. on a Saturdayafternoon by a Bill Williamson, an officer of Respondent,who had performedsimilarservices for at least four otheremployees.Although his absence from work on thisoccasion took place on a Saturday, no disciplinary actionwas taken against him by Respondent. According toWalker's undisputed testimony, Williamson never threat-ened to discharge Walker for failing to report to the job onSaturday,and Respondent had never discharged anemployee for being jailed.On the evening of March 16, 1968, Walker served as aticket-taker at a record hop sponsored by a local radiostation in Greenville.During the evening,a male visitorinsistedon entering the premises without paying therequisite fee.When Walker objected, a heated discussionensued, after which the interloper repaired outside the halland returned with a friend. Together, they proceeded toassaultWalker, in consequence of which he drew a pistoland shot one of his assailants. He was arrested by the localpolice that evening and was held in custody until 7 p.m. onMarch 18, 1968. So far as appears on this record, Walker'sarrest and incarceration did not occur on a Saturday.EarlJ.McClendon, a captain of the Greenville,Mississippi, police department, who was calledas a witnesson behalf of Respondent, testified that he could not becertain as to the ultimate disposition of the charges againstWalker except that some were dismissed and others werereduced to misdemeanors which were appealed afterconviction.He further testified that, according to hisrecords,Walker was ordered held in custody for 6 days,from 7 p.m. on February 11, 1969, to February 17, 1969, asa result of the shooting incident in 1968, until he couldsatisfy certain fines. This span of custodial containmentcovered a Saturday. McClendon also testimonially report-ed that it was common practice for Respondent's officialstoobtain the release of its employees on a personalrecognizance of the officials, and he recounted that such aninstance had occurred about a month before the trialherein.Respondent elicited no evidence in this hearing whichwould even remotely suggest that it had ever terminatedany employee who had been jailed on a weekend and hadfailed to report for work on the following Monday.Viewing Respondent's contention that Walker's backpayshould be cut off on March 16, 1968, and/or on February11, 1969, against the backdrop of the evidence which it hasadduced, I am not convinced that Respondent would haveseveredWalker from its employment rolls on either dateunder its work rule that employees must report for duty ona Saturday or suffer discharge on the following Mondaybecause of the absence. It is undenied and I find thatRespondent did not visit upon Walker the discipline ofdischarge, prior to his termination on May 6, 1967, whenhe was jailed for insobriety on a Saturday which wouldhave debarred him from returning to work on thesucceeding Monday. Furthermore, in the absence of anyprobative evidence that Respondent studiously enforced itsabsenteeism rule against employees who were jailed onSaturdays, I am not convinced that Walker would havebeen discharged by Respondent on February 11, 1969,when he began serving a 6-day sentence for his failure tosatisfy a court-imposed fine, a period which included aSaturday.RespondentarguesthatWalker should be disqualifiedfor backpay for certain calendar quarters in 1969, 1970,and 1971, because he incurred a willful loss of employmentwith the Thompson Hayward Chemical Company. It is5The period was tolled on this latter date, rather than on August 13,three discriminatees, because Walker voluntarily quit his interim employ-1971, when Respondent made its unconditional offer of reinstatement to thement with Benton Bagging Co.on August2, 1971. MARINE WELDING AND REPAIR WORKS557undisputed and I find that, during the backpay period forWalker, he sought and obtained employment with Thomp-son in early 1968. Thompson engages in the sale andtransportation of chemical fertilizers and its operations areseasonal in nature. Walker was laid off on September 14,1968, when the season ended, and was recalled to work onJanuary 25, 1969. On June 26, 1969, while on duty, Walkeraccidentally dropped a 55-gallon drum of fertilizer on hisfoot which caused a fracture. This happenstance immedi-ately came to the attention of Robert Maddox, Thomp-son's plant manager. It is undenied and I find that, as aresult of the accident,Walker was incapacitated for aperiod of 6 weeks, during which period he was notcompensated by Thompson.On July 5, 1969, Walker was discharged by Thompson.Respondent claims that Walker's loss of interim work withThompson was deliberate and willful because "he failed toreturn to work when he had been instructed to do so."Plant Manager Maddox testimonially assigned the reasonforWalker's separation as "was not dependable." Howev-er,Maddox's testimony then took a curious turn. Herelated that, on a Friday after the accident, Walker did notreport for work, in consequence of which Maddox visitedWalker'shome and instructed the latter to visit aphysician.Not hearing from Walker on the followingTuesday,Maddox again called upon Walker and learnedthat the employee had another doctor's visit scheduled forthatday.Maddox agreed that Walker should seekadditionalmedical treatment and instructedWalker toreturn to work that very day. When Walker failed to reportfor duty, he was terminated. A few days following thedischarge,Walker went to the Thompson plant to obtainhispaycheck and he engaged in a conversation withMaddox. During the dialogue, Maddox informed Walkerthat the latter had been terminated because Thompsonneeded the services of a regular driver.In light of Walker's uncontradicted testimony that hisinjury forced his idleness for 6 weeks, as well as thetestimony of Maddox that he was aware of the nature andextent ofWalker's infirmity, I am not persuaded byRespondent's argument that Walker incurred a willful lossof interim earnings with Thompson which should warrantthe deprivation of backpay.6Respondent also contends that a period of disabilitywhich Walker experienced commencing on April 8, 1970,should be deducted from any backpay claimed for him.During the backpay period, Walker worked as a part-timetaxicab driver. On April 8, 1970, while seated in a cab at acurb in Greenville, Walker's vehicle was struck by anotherautomobile causing a whiplash injury to his neck. Walkersought treatment from a local doctor and was required towear a"collar."According to, Walker,he was cautionednot to work for a period of approximately 4 weeks.Walkerturned his accident claim over to an attorney who obtaineda settlement from the tortfeasor's insurance carrier andremitted the sum of $800 to Walker.It isWalker'stestimony that he did not provide the attorney with anyfigures relating to his interim loss of earnings and affordedno other information to his legal representative prior to thesettlement.At the hearing,Respondent submitted into evidence aletter fromWalker'sphysician which indicates that theperiod of Walker's disability extended from April 8, 1970,to July 3, 1970,a period of approximately 8 weeks. As theGeneral Counsel was unaware until the conduct of thehearing thatWalker had sustained this injury,he there-upon amended the specification so as not to demand anygross backpay for a 4-week period following April 8, 1970.In light of the revelations contained in the doctor'ss letter, Ideem it just and equitable that the General Counsel, insubsequent compliance proceedings,recompute the grossbackpay for Walker for the period from May 13, 1970,through July 3, 1970.Respondent finally contends that Walker had additionalearnings as a result of driving a taxicab which were notreflected in the amended backpay specification, and thatWalker failed reasonably and continuously to seek otherinterim employment.With respect to the first contention,Respondent was unable to come up with any cogent orpersuasive evidence that Walker's income while driving ataxicab were greater than that set forth in the specification.Regarding the second contention,the record amplydemonstrates thatWalker,on his own initiative,visitedseveral potential employers in the Greenville area,visitedand registered with the Mississippi Unemployment Com-mission and, on occasion, was successful in obtaininginterim employment.Itherefore find these contentionslacking in merit.Accordingly, summarizing the calculations made in theamended backpay specification,as adjusted herein, Irecommend that Respondent's obligation to make wholethe discriminatees shall be satisfied by payment to them ofthe respective sums set forth below,together with interestthereon at the rate of 6 percent per annum,calculated inthemanner set forth inLocal 138,InternationalUnion ofOperating Engineers,AFL-CIO,151NLRB 972, less anylawfully required tax withholding.Dewitt B. Harrison$ 6,507.00Isiah Layton$ 4,180.88Freddie Lee Walker$10,819.6276 It should be noted that the General Counsel makes no claim forbackpay during the time Walker was incapacitated due to his injury atThompson's.7Subject to possible abatement as a result of future complianceproceedings.